Opinion by
Mr. Justice Paxson:
Whatever view we may take of the rulings of the. court below, we are not satisfied with the result. If we affirm this judgment, the plaintiff will practically have been denied a hearing. When he appealed from the decree of the orphans’ court of Berks county, it was held that he had no standing, and his appeal was *31dismissed upon that ground. See Gravenstine’s Appeal, 2 Pennyp. 61.
Now the court below decides, in the action of replevin which he brought for the certificate in question, that he is concluded by the decree in Berks county. Fortunately, the certificate is still in the hands of Feger, the guardian, where it will remain until the controversy is decided.
In order that the whole question may be considered together,, we now order a reargument of both Gravenstine’s Appeal and of the case in hand. The particular point in Gravenstine’s Appeal to which we wish to call attention upon the reargument is the standing of the appellant in that case. It was assumed that Feger was a testamentary trustee and not a guardian, and that the estate for distribution was not that of the minor, but of his-mother; and that the alleged guardian was claiming adversely to her estate.
These are matters as to which we desire a further argument and a fuller presentation of the facts, and to that end we now order a writ of certiorari to issue in Gravenstine’s Appeal to' bring up the record in that case.